Citation Nr: 1211396	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  07-17 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for L4-L5 degenerative disc disease with arthritis and mechanical back pain, status post laminectomy, effective December 15, 1997 through October 25, 2010.

2.  Entitlement to a rating in excess of 40 percent for L4-L5 degenerative disc disease with arthritis and mechanical back pain, status post laminectomy, effective October 26, 2010.

(The following issue is the subject of a separate decision:  Entitlement to waiver of recovery of an overpayment in the amount of $14,281.54.)


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from March 1964 to June 1965.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the RO.  

In July 2009, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  


FINDINGS OF FACT

1.  From December 15, 1997 through October 25, 2010, the Veteran's service-connected L4-L5 degenerative disc disease with arthritis and mechanical back pain, status post laminectomy was manifested primarily by tenderness to palpation, pain occasionally radiating from his back down his lower extremities, and recurring attacks with a history of muscle spasms.

2.  Since October 26, 2010, the Veteran's service-connected  L4-L5 degenerative disc disease with arthritis and mechanical back pain, status post laminectomy, has been manifested primarily by pain and limitation of motion with flexion to as little as 25 degrees.


CONCLUSIONS OF LAW

1.  For the period from December 15, 1997 through October 25, 2010, the criteria for an initial 20 percent rating were met for L4-L5 degenerative disc disease with arthritis and mechanical back pain, status post laminectomy.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. § 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (effective prior to September 23, 2002).

2.  For the period effective October 26, 2010, the criteria have not been met for a rating in excess of 40 percent for L4-L5 degenerative disc disease with arthritis and mechanical back pain, status post laminectomy.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to a increased ratings for various periods for his service connected L4-L5 degenerative disc disease with arthritis, status post laminectomy, with mechanical back pain.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In July 2006, the Board granted the Veteran's claim of entitlement to service connection for a low back disorder, characterized as L4-L5 degenerative disc disease with arthritis and mechanical back pain.  In September 2006, the RO assigned a 10 percent rating for that disorder, effective December 15, 1997.  The Veteran disagreed with that rating, and this appeal ensued.  

Inasmuch as it is derived from the initial service connection claim, the issue of entitlement to an increased rating for the Veteran's low back disorder is considered a "downstream" issue.  Grantham v. Brown, 114 F.3d 1156 (1997).  Although VA has not specifically notified the Veteran of the information and evidence necessary to substantiate the increased rating claim, such notice is not required in this case.  

In December 2003, VA General Counsel issued a precedential opinion stating that, if VA received a Notice of Disagreement in response to a decision on a claim for which VA had already sent the Veteran a duty to assist letter, and the Notice of Disagreement raised a new issue, the duty to assist the Veteran did not require VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue.  VAOPGCPREC 3-08 (Notice of Information and Evidence Necessary to Substantiate Claim - Issues Raised in Notice of Disagreement - 38 U.S.C. §§ 5103(a), 7105(d)), 69 Fed. Reg. 25180 (2004)).  The Board is bound by that opinion.  38 U.S.C.A. § 7104(c) (West 2002).  Hence, VA has essentially complied with its duty to assist the Veteran in the development of his claim of entitlement to an increased rating for his service-connected low back disorder.  Nevertheless, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence necessary to substantiate his increased rating claim.  

In developing the record, VA obtained or ensured the presence of records and reports reflecting the Veteran's treatment by J. R. M., M.D., from November 1997 to April 2008; records reflecting the Veteran's VA treatment from November 2006 to December 2008; and the transcript of his July 2009 hearing before the undersigned Veterans Law Judge.  

In December 1998, February 2000, February 2005, and October 2010, VA examined the Veteran to determine the extent of impairment attributable to his service-connected low back disorder.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board notes that the Veteran was also examined by VA in March 2008.  However, as discussed below, the examiner felt that the Veteran exaggerated his symptoms.  In reviewing the examination report, the Board finds that results of that examination do not provide a credible picture of the extent of impairment attributable to the Veteran's service-connected low back disorder.  Accordingly, that report will not be used to evaluate that disorder.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Background

The records and reports from the Veteran's private physician, J. R. M., M.D., show that from November 1997 to April 2008, he treated the Veteran monthly for his service-connected low back disorder.  The primary manifestations were complaints of pain which occasionally radiated down the right leg, tenderness of the paraspinal muscles, and limitation of motion.  In February 1998, Dr. M. reported that on February 13, 1998, the Veteran had been totally incapacitated for unspecified reasons and that he would be able to return to school on February 16, 1998.  Later that month, Dr. M. reported that the Veteran had been treated for back pain by a neurosurgeon, physiatrist, and pain management specialists, all to no avail.  During physical therapy in January 2007, the Veteran demonstrated 45 degrees of flexion and 5 degrees of extension.  Palpation revealed moderate tenderness of the paraspinal muscles.  In February 2007, Dr. M. noted that the Veteran had experienced incapacitating back pain throughout the month.

During his December 1998 VA examination, the Veteran reported a history of back spasms and noted that he had to take prescription medication for back pain.  He stated that he spent anywhere from 2 to 9 days in bed per month for back pain.  He reported that those episodes were triggered by prolonged sitting or standing.  He noted that he had a back brace but that he did not use it much, because he did not think that it helped.  It was also noted that he used crutches and a brace for a right knee disability.  

On examination, the Veteran had a well-healed 7 cm scar.  There was slight tenderness over the right paralumbar area.  The Veteran demonstrated excellent muscle development and muscle mass without spasm or tenderness with extension against resistance.  He demonstrated the following range of lumbar spine motion:  flexion to 69 degrees, before the pain became too severe to go further; extension to 20 degrees, with pain at the end of the extension; lateral bending to 16 degrees, bilaterally; rotation to 30 degrees on the right and to 45 degrees on the left.  Straight leg raising was accomplished to 50 degrees on the right, with pain and to 60 degrees on the left.  Deep tendon reflexes were =/- at the ankles and 1+ and symmetrical at the knees.  The diagnoses were minimal degenerative disc disease, L5-S1; degenerative joint disease of both sacroiliac joints; and a history of X-ray evidence of muscle spasms of the back.

During his February 2000 VA examination, the Veteran reported that his back would go out approximately 8 times a year and that when it did, it caused severe pain, last one day to one month.  He stated that the pain radiated down his right lower extremity.  He also reported near continuous back spasms.  He noted that he continued to take pain medication.  

On examination, the Veteran stood in about a 20 degree flexed posture.  He could flex his spine, so that he came within 45 cm of the floor.  He had difficulty walking on his toes, because he could not straighten out his hip and knee.  Straight leg raising was accomplished to 45 degrees, bilaterally, after which he complained bitterly of pain.  The 20 degrees of fixed flexion/contracture of the right hip joint could not be straightened out and impeded the lordotic curvature when lying down.  Flexion was accomplished to 60 degrees and extension was 20 degrees short of neutral or -20 degrees.  Right lateral bending was accomplished to 10 degrees, most of which was painful.  Left lateral bending was accomplished to 20 degrees, the last 10 degrees of which were painful.  Right rotation was accomplished to 25 degrees, bilaterally, the last 10 degrees of which were painful on each side.  

On further examination, the muscles of the lumbosacral spine were checked against gravity and strong resistance, and the Veteran graded slightly weaker, 4.5/5.  The examiner stated that the Veteran was not putting forth full effort due to pain.  There was a 5 cm surgical scar in the lower part of the Veteran's back due to disc surgery.  

Following the February 2000 examination, the relevant diagnoses were status post disc surgery, L4-L5 level and degeneration of the disc at that level as well as L5-S1; sacralization of L5, bilaterally; and mild osteoarthritis of the lumbar spine.  The examiner noted that the Veteran's fixed flexion contraction was markedly restricting his movements of the spine in all directions.

In October 2005, the Veteran was reexamined by VA, in part to determine the degree of impairment attributable to his low back disorder.  He reported daily pain in his lower lumbar spine, worse with cold weather and bending, twisting, or sudden low back movement.  He reported approximately 10 flare-ups per year lasting anywhere from one to three weeks in duration.  During the flare-ups, he experienced increased pain which radiated into both lower extremities and that the pain was so intense, he had to go to bed.  He denied bowel or bladder problems.  He reported unsteadiness due to pain, not weakness or a lack of endurance.  He stated that he could only walk a block due to the pain.  It was noted that he did not use an assistive device for ambulation and that he was able to perform the activities of daily living.  

On examination, the Veteran was rather guarded when performing his range of back motion.  He demonstrated flexion to 70 degrees with pain from 40 to 70 degrees.  He stood in 10 degrees of fixed forward flexion.  He was able to extend to the neutral position but refused to go any further due to pain.  Lateral flexion was accomplished to 20 degrees, bilaterally, while rotation was accomplished to 20 degrees on the left and to 25 degrees on the left. There was no evidence of significant weakness in the spine.  He was tender along the spinal muscles and central spine, and his tenderness was rather diffuse from L3 to the sacrum.  Straight leg raising was accomplished to 60 degrees without radiating pain.  There was no atrophy in the muscle groups of his lower extremities, and his deep tendon reflexes were 2+ at the ankle and knee, bilaterally.  His lower extremity strength was full at 5/5, but his efforts on muscle strength testing were guarded.  His sensory examination showed no significant deficits.  X-rays showed degenerative changes at L4-L5, as well as some marginal spurring from L2 to L4.  

Following, the February 2005 VA examination, the examiner concluded that the Veteran did not have any significant neurologic abnormalities.  Rather, the examiner stated that the Veteran had difficulty with repetitive bending, in part due to the degenerative nature of his L4-L5 discs.  The examiner opined that the Veteran would have difficulty with activities involving repetitive bending or lifting more than 20 pounds.  The examiner noted that the Veteran's ability to sit, stand, or walk at any one time was limited by pain, rather than weakness, a lack of endurance, incoordination or fatigue.  

During VA treatment in April 2006, it was noted that the Veteran's gait was smooth and fluid.  

In September 2007, the Veteran was treated for low back pain, when he ran out of medication.  It was noted that the pain radiated down the right lower extremity.  There was no loss of continence.  On examination, there was tenderness around L3-L4 and L4-L5.  A paraspinal spasm was noted.  The Veteran demonstrated reduced back motion due to pain, and straight leg raising was positive, bilaterally.  Following the examination, the Veteran's medication was refilled and he was given an epidural injection. 

In March 2008, the Veteran was examined by VA.  The Veteran reported that he used a cane daily for ambulation.  He was reportedly limited to walking one city block, or sitting for more than 15 minutes, or standing for more than 5 minutes.  He remained independent in his activities of daily living, including eating, grooming, bathing, toileting, dressing, driving, and recreational activities.  The Veteran's primary complaint was pain.  He also had associate complaints of weakness and stiffness.  

The examination of the spine revealed normal symmetry with no obvious leg length discrepancy.  He demonstrated a slight forward lean in his posture, an antalgic gait, and some flattening of the normal lumbar lordosis.  The Veteran noted tenderness to palpation throughout the spine and demonstrated somewhat exaggerated spasming and guarding.  The Veteran demonstrated the following range of lumbar spine motion:  flexion to 20 degrees; extension to neutral or 0 degrees; lateral bending to 10 degrees, bilaterally; and rotation to 5 degrees, bilaterally.  Motor strength was 4+/5, and the Veteran's sensation appeared to be intact.  Deep tendon reflexes were a trace at the knee and ankle, bilaterally.  The Veteran had difficulty performing straight leg raising, but did not demonstrate radicular symptoms when doing so.  The Veteran complained of exaggerated back pain with ankle range of motion and clonus testing.  Waddell testing was positive for skin discomfort, low back pain with hip and shoulder rotation at the same time, as well as overreaction, giving him an overall score of 3/5 on the Waddell criteria.  X-rays confirmed the presence of degenerative changes in the Veteran's lumbar spine.  The final relevant assessments were lumbar degenerative joint disease and lumbosacral strain.

Following the examination, the VA examiner concluded that the Veteran would be moderately to severely compromised in his ability to perform manual employment.  The examiner stated that the Veteran's ability to perform sedentary employment would be less compromised, as he appeared to be more comfortable during the examination when sitting.  The VA examiner felt that the Veteran had a somewhat over-exaggerated response to testing.  He noted that there were many periods when he would have to wait to continue with the examination, due to the Veteran's significant complaints.  Additionally, the examiner noted that the Veteran had 3 positive Waddell signs in relation to his back pain.  Therefore, the VA examiner concluded that during the examination, the Veteran had exaggerated his symptoms.  

During his October 2010 VA examination, the Veteran reported that he had last worked in 2000 as an engineer at an air force base and that he had stopped because his pain medication had affected his mental acuity and because of the pain he experienced with prolonged sitting, standing, or walking.  He complained that he had constant, severe low back pain which had gotten worse and that he continued to take medication.  He reported weekly painful flare-ups lasting from a few hours to days and that during those flare-ups, he had greater difficulty walking.  He also reported stiffness, fatigue, spasms, weakness, and decreased motion.  He denied numbness, paresthesias, leg or foot weakness, bowel or bladder complaints, or the presence of any incapacitating episodes during the previous 12 months.  He denied using a back brace.  Although he reportedly used a cane at times, it was noted that he generally walked unaided.  He stated that he could walk for about 5 or 10 minutes or about one block.  He acknowledged periods of unsteadiness and occasional falls.  He denied hospitalization for his back disorder since 1988.  The Veteran reported that he was able to perform the activities of daily living, including eating, grooming, dressing, bathing, toileting, dressing, and driving.  

On examination, the Veteran's spine, limbs, posture, head position, spinal curvature, and symmetrical appearance were normal.  His gait was antalgic.  Range of motion testing involved three repetitions with the following results:  flexion to 25 degrees on the first repetition, flexion to 30 degrees on the second repetition, and flexion to 35 degrees on the third repetition; extension to 10 degrees on all three repetitions; lateral flexion to 15 degrees, bilaterally on all three repetitions; and rotation to 15 degrees, bilaterally, on all repetitions.  During the testing, there was pain at the end of the repetitions, but no weakness, fatigue, lack of endurance, or in coordination.  The limiting factor was pain, and there was tenderness to palpation over the entire spinal column.  The examiner felt that such response was exaggerated.  During the testing, there was no spasm, weakness, atrophy, guarding, or ankylosis.  Straight leg raising was negative.  The Veteran's motor function was 4/5 and his sensation was full at 5/5.  The Veteran's reflexes were 2+ throughout.  

Following the examination, the VA examiner considered the Veteran's degenerative disc disease to be moderately to severely disabling and that he was unable to engage in physical or sedentary employment due to pain from lifting, sitting, standing, or walking.  

The Applicable Law and Regulations

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2011).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In the appealed September 2006 rating decision, the RO granted service connection for L4-L5 degenerative disc disease with arthritis, status post laminectomy, with mechanical back pain.  The RO assigned a 10 percent evaluation, effective December 15, 1997.  In view of that effective date, the Board has considered all relevant subsequent medical records in this decision.

When the Veteran filed his claim for service connection for a back disorder, a 20 percent rating was warranted for intervertebral disc syndrome which was productive of moderate impairment and manifested by recurring attacks.  A 40 percent rating was warranted for intervertebral disc syndrome which was productive of severe impairment, manifested by recurring attacks with intermittent relief.  A 60 percent rating was warranted for intervertebral disc syndrome which was productive of pronounced impairment, manifested by persistent symptoms compatible with sciatic neuropathy with characteristic pain and muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc.  In such cases, there is little intermittent relief.  

In evaluating this claim, the Board notes that service connection is also in effect for arthritis as part and parcel of the Veteran's service-connected low back disorder.  Arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

When the Veteran filed his claim for an increased rating, his service-connected low back arthritis was rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5292.  Under that code, a 10 percent rating was warranted for slight limitation of motion of the lumbar spine, while a 20 percent rating was warranted for moderate limitation of motion.  A 40 percent rating was warranted for severe limitation of motion of the lumbar spine.

During the pendency of the Veteran's appeal, the VA regulations applicable to rating intervertebral disc syndrome were revised.  Schedule for Rating Disabilities, Intervertebral Disc Syndrome, 67 Fed. Reg. 54345-54349 (August 22, 2002) (codified as amended at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  

Effective September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) was rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  

A 20 percent rating was warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating was warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating was warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293. 

For the purpose of evaluations under Diagnostic Code 5293, an incapacitating episode was a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" meant orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that were present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1).  

When evaluating on the basis of chronic manifestations, orthopedic disabilities were to be evaluated using criteria for the most appropriate orthopedic diagnostic code or codes.  Neurologic disabilities were to be separately evaluated using criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2).  For example, chronic, identifiable neurologic disabilities, such as bowel or bladder impairment were rated in accordance with 38 C.F.R. §§ 4.114, Diagnostic Codes 7301 to 7354 and 4.115a, while chronic, identifiable disability of the peripheral nerves was rated in accordance with 38 C.F.R. § 4.124a, Diagnostic Codes 8520 to 8540.  

If intervertebral disc syndrome was present in more than one spinal segment, provided that the effects in each spinal segment were clearly distinct, each segment was to be evaluated on the basis of chronic orthopedic and neurologic manifestations or on the basis of incapacitating episodes, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3). 

Effective September 26, 2003, the rating schedule with respect to evaluating the Veteran's intervertebral disc syndrome was, again, revised.  Schedule for Rating Disabilities; the Spine, 68 Fed. Reg. 51454 - 51456 (August 27, 2003) (now codified as amended at 38 C.F.R. § 4.71a, 5243 (2011)).  Under those revisions, intervertebral disc syndrome is to be rated in one of two ways:  either on the basis of the total duration of incapacitating episodes noted above or on the basis of the following general rating formula:

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

A 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine was greater than 120 degrees but not greater than 235 degrees; or, when muscle spasm, guarding, or localized tenderness does not result in an abnormal gait or abnormal spinal contour; or, when there is a vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis

A 40 percent rating is warranted forward flexion of the thoracolumbar spine is accomplished to 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.

In considering the changes, effective September 26, 2003, the Board notes that the regulations no longer required the orthopedic and neurologic manifestations to be evaluated separately and then combined.  Rather, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are to be evaluated under an appropriate diagnostic code.  General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  General Rating Formula for Diseases and Injuries of the Spine, Note (5).  

Effective September 26, 2003, the rating schedule was also revised with respect to rating the Veteran's low back arthritis.  See 68 Fed. Reg. 51454-51456 (August 27, 2003) (codified as revised at 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The criteria applicable to rating limitation of lumbar spine motion under 38 C.F.R. § 4.71a, Diagnostic Code 5292 was replaced by the foregoing General Rating Formula for Diseases and Injuries of the Spine.  

Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the Veteran applies unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the Secretary did so.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03 (Application of Veterans Claims Assistance Act of 2000 to Claims Pending on Date of Enactment (November 19, 2003)). The Board will therefore evaluate the Veteran's service-connected degenerative disc disease and arthritis of the lumbar spine under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-00 (Retroactive Applicability of Revised Rating Schedule Criteria to Increased Rating Claims, (April 10, 2000)); Green v. Brown, 10 Vet. App. 111, 117 (1997).  
In October 2008, the RO informed the Veteran of latest changes in the VA criteria for rating degenerative disc disease of the lumbar spine.  

In determining the adequacy of assigned disability ratings, consideration is given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration is also given to weakened movement, excess fatigability, and in coordination, as well as the effects of the disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45. 

Analysis

The Veteran contends that the rating for his service-connected L4-L5 degenerative disc disease with arthritis and mechanical back pain, status post laminectomy does not adequately reflect the level of impairment for that disorder since service connection became effective December 15, 1997.  Therefore, he maintains that a rating in excess of 10 percent from December 15, 1997 through October 25, 2010 and from October 26, 2010 through the present.  After carefully considering the claim in light of the record and the applicable law, the Board agrees in part and disagrees in part.  Accordingly, the appeal will be allowed to the extent indicated.  

A review of the evidence such as reports from the Veteran's private physician, J. R. M., M.D., dated from November 1997 to April 2008 and the reports of VA examinations performed in December 1998, February 2000, and February 2005 discloses that for the period from December 15, 1997 through October 25, 2010,  the Veteran's service-connected low back disorder was manifested primarily by tenderness to palpation, pain occasionally radiating from his back down his lower extremities, and recurring attacks with a history of muscle spasms.  As a result he has been followed for many years by Dr. M. and has, regularly, been prescribed pain medication.  Such findings meet or more nearly approximate the criteria in effect prior to September 2002 for a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  Accordingly, for the period from December 15, 1997 through October 25, 2010, a 20 percent rating is warranted.  
In arriving at this decision, the Board has considered the possibility of a still higher evaluation.  During the VA examinations in February 2000 and February 2005, the Veteran stood in a bent posture of 10 to 20 degrees, and the February 2000 VA examiner stated that such posture markedly restricted his spinal motion in all directions.  However, the preponderance of the evidence from December 15, 1997 through October 25, 2010, including the reports of the Veteran's regular monthly appointment with Dr. M., do not show any evidence of a flexion deformity.  In that regard, the January 2007 private physical therapy report, associated with Dr. M.'s treatment, shows that the Veteran was able to flex his spine to at least 45 degrees.  That degree of flexion is similar to the 40 degrees of pain free flexion demonstrated during the Veteran's February 2005 VA examination.  In addition to the pain free flexion, the Veteran had a combined range of lumbar spine motion of no less than 125 degrees.  Such ranges of motion are compatible with the 20 percent schedular rating granted above under the revised regulations.  However, that does not end the inquiry.  The Board must also consider the possibility of neurologic impairment.

Other than complaints of radiating pain, the preponderance of the evidence is negative for any neurologic involvement.  The strength in the Veteran's lower extremities is generally full, and there is no evidence of atrophy indicating diminished use of the associated muscles.  His deep tendon reflexes are 2+ and equal and he does not demonstrate sensory deficits appropriate to the site of the diseased disc.  In addition, there is no evidence of any bowel or bladder involvement.  Although he walks with an antalgic gait, he does not use a back brace or any aids to ambulation, and he is able to independently perform activities of daily living.  In this regard, the evidence shows that the Veteran's ability to sit, stand, or walk is limited by pain, not weakness, a lack of endurance, incoordination, or fatigue.  

During the foregoing VA examinations, the Veteran did report flare-ups from 8 to 12 times a year resulting in as many as 2 to 9 days in bed per month and Dr. M. reported that the Veteran experienced incapacitating episodes of back pain.  However, neither the Veteran nor Dr. M. have identified any specific periods of incapacity, and Dr. M.'s clinical records do not provide any evidence that he ordered the Veteran to bed.  Indeed, the preponderance of the objective evidence of record is against a finding that the Veteran's low back disorder, alone, was productive of severe impairment or recurring attacks with only intermittent relief.  Therefore a rating in excess of 20 percent for the period from December 15, 1997 through October 25, 2010 is not warranted.  

With respect to the period on and after October 26, 2010, the Veteran's service-connected L4-L5 degenerative disc disease with arthritis and mechanical back pain, status post laminectomy, is manifested primarily by complaints of severe pain, limitation of lumbar spine flexion to as little as 25 degrees, and complaints of incapacitating episodes.  However, the examination on that date revealed that the Veteran's spine, limbs, posture, position of the head, curvature of the spine, and symmetry in appearance were normal.  Although he continued to walk with an antalgic gait, he did not use any assistive devices, and repetitive testing did not result in any limitation of flexion less than 25 degrees.  Moreover, the record remained negative for evidence of pronounced impairment, manifested by persistent symptoms compatible with sciatic neuropathy with characteristic pain and muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc.  

Although the examiner reports that the Veteran is unable to perform sedentary or physical employment at this time, he already has a total rating due to individual unemployability due to his multiple service-connected disabilities.  While that does not necessarily preclude him from obtaining a higher schedular evaluation for his service-connected low back disorder, the foregoing manifestations do not meet or more nearly approximate the criteria for a rating in excess of 40 percent.  In addition, he is able to independently perform the activities of daily living.  Therefore, there is no schedular basis for an increased rating since October 26, 2010.  Accordingly, the 40 percent schedular rating is confirmed and continued, and to that extent, the appeal is denied.

In arriving at the foregoing decisions, the Board has carefully considered the Veteran's contentions, particularly with respect to pain.  Indeed, the Veteran contends increased ratings for his service-connected back disability are warranted on the basis of severe pain, especially with exertion.  He notes that the pain is excruciating, especially during exacerbations.  Such contentions necessitate a fuller discussion of the factors noted in DeLuca above.

While the Veteran complains of severe back pain, the Board notes that the rating schedule contemplates painful joint motion and recognizes pain as a potential cause of functional loss.  38 C.F.R. §§ 4.45, 4.59.  Pain evidenced by visible behavior and supported by adequate pathology is indicative of functional loss (evidence added).  38 C.F.R. § 4.40.  Actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. §§ 4.40, 4.45, 4.59.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.  The functional loss due to pain is to be rated at the same level as the functional loss where motion is impeded.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this case, the evidence shows that the Veteran complains of severe back pain for which he has more than the compensable evaluation.  Even with consideration of his severe pain, the preponderance of the evidence is generally negative for adequate pathology which could meet or more nearly approximate the criteria for a higher rating during any of the time periods indicated.  For example, although the Veteran demonstrates an antalgic gait, he generally does not use a back brace or require an assistive device for ambulation.  Indeed, the competent, objective evidence shows that Veteran's functional loss does not exceed that contemplated by any of the ratings currently assigned.  In addition, it must be emphasized that the competent objective evidence of record is generally negative for signs of diminished use of either lower extremity.  The Veteran does not demonstrate atrophy of the associated muscles, and the preponderance of the evidence shows that the strength in his lower extremities is generally full with normal muscle bulk and tone.  Moreover, his reflexes and sensation are generally normal, and the preponderance of the competent objective evidence is negative for weakness, fatigue, a lack of endurance, or incoordination, even after repetitive motion.  Finally, there is no evidence of disuse associated with any abnormalities of the back.  Therefore, the Board finds that although the Veteran complains of severe back pain, it is generally not supported by competent evidence of objective pathology.  Accordingly, the preponderance of the evidence is against a higher evaluation of the Veteran's low back on the basis of the considerations in DeLuca.

The Board has also considered the Veteran's argument with respect to his rating for his low back disorder when it supported his claim for nonservice-connected pension and after he was granted service connection.

In June 1994, the RO granted the Veteran a permanent and total rating for pension purposes, due in part to a 60 percent rating for his then nonservice-connected status post L4-L5 laminectomy with radiculopathy.  The RO assigned November 12, 1993 as the effective date of his pension.  

In July 2006, the Board granted the Veteran's claim of entitlement to service connection for a low back disorder, characterized as L4-L5 degenerative disc disease with arthritis and mechanical back pain.  In September 2006, the RO assigned a 10 percent rating for that disorder, effective December 15, 1997.  The Veteran questions how the rating for his back disorder dropped after it became service-connected.  

As noted above, disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2011).  In comparing the manifestations of the Veteran's back disability with the rating criteria in the applicable diagnostic codes, the Board finds that the Veteran more nearly reflects the schedular criteria for the 20 percent rating, effective from December 15, 1997 through October 25, 2010 and the 40 percent rating, effective  October 26, 2010.  The Board did not participate in the June 1994 decision granting the Veteran's pension and cannot know the rationale for the 60 percent evaluation assigned for his back disability at that time.  Moreover, the RO's June 1994 nonservice-connected pension decision is not precedential and is not binding on the Board.  In the consideration of appeals, the Board is bound by applicable statutes, VA regulations, and precedent opinions of the General Counsel of the Department of Veterans Affairs.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 19.5 (2011).  
Finally, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected L4-L5 degenerative disc disease with arthritis, status post laminectomy with mechanical low back pain.  

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected L4-L5 degenerative disc disease with arthritis and mechanical back pain, status post laminectomy.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for that disorder. There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria. In short, the evidence does not support the proposition that the Veteran's L4-L5 degenerative disc disease with arthritis and mechanical back pain, status post laminectomy presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

For the period from December 15, 1997 through October 25, 2010, entitlement to an initial rating of 20 percent for L4-L5 degenerative disc disease with arthritis and mechanical back pain, status post laminectomy is granted, subject to the law and regulations governing the award of monetary benefits.  

For the period on and after October 26, 2010, entitlement to a rating in excess of 40 percent is denied for L4-L5 degenerative disc disease with arthritis and mechanical back pain, status post laminectomy.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


